NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY RUBEN ALDO BARBIERI,                    No. 21-15644

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00355-JAD-EJY

 v.
                                                MEMORANDUM*
TIMESHARE LIQUIDATORS LLC; STAN
MULLIS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Anthony Ruben Aldo Barbieri appeals pro se from the district court’s

judgment dismissing his Title VII employment discrimination action. We have

jurisdiction under 28 U.S.C. § 1291. We review for plain error the district judge’s

decision not to recuse. United States v. Spangle, 626 F.3d 488, 495 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010). We affirm.

      In his opening brief, Barbieri fails to raise, and has therefore waived, any

challenge to the district court’s judgment dismissing his action. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      The district judge did not plainly err in choosing not to recuse herself

because no reasonable person would conclude that the judge’s impartiality might

reasonably be questioned. See Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir.

1984) (standard for recusal); see also 28 U.S.C. § 455. We reject as meritless

Barbieri’s contentions that the district judge was required to recuse because she

briefly presided over a case in which Timeshare Liquidators, LLC was a defendant

and made rulings against Barbieri in the present case.

      AFFIRMED.




                                          2                                      21-15644